Name: Commission Regulation (EC) No 2237/98 of 16 October 1998 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  cooperation policy;  Africa;  health
 Date Published: nan

 EN Official Journal of the European Communities17. 10. 98 L 281/11 COMMISSION REGULATION (EC) No 2237/98 of 16 October 1998 on the supply of milk products as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage- ment and special operations in support of food security (1), and in particular Article 24(1)(b) thereof, Whereas the abovementioned Regulation lays down the list of countries and organisations eligible for Community aid and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo- cated milk powder to certain beneficiaries; Whereas it is necessary to make these supplies in accord- ance with the rules laid down by Commission Regulation (EC) No 2519/97 of 16 December 1997 laying down general rules for the mobilisation of products to be supplied pursuant to Council Regulation (EC) No 1292/ 96 as Community food aid (2); whereas it is necessary to specify the time limits and conditions of supply to deter- mine the resultant costs, HAS ADOPTED THIS REGULATION: Article 1 Milk products shall be mobilised in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EC) No 2519/ 97 and under the conditions set out in the Annex. The tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 166, 5. 7. 1996, p. 1. (2) OJ L 346, 17. 12. 1997, p. 23. EN Official Journal of the European Communities 17. 10. 98L 281/12 ANNEX LOT A 1. Action No: 283/97 2. Beneficiary (2): Euronaid, PO Box 12, 2501 CA Den Haag, Nederland tel.: (31 70) 330 57 57; fax: 364 17 01; telex: 30960 EURON NL 3. Beneficiarys representative: to be designated by the recipient 4. Country of destination: Democratic Republic of Congo 5. Product to be mobilised: vitaminised skimmed-milk powder 6. Total quantity (tonnes net): 150 7. Number of lots: 1 8. Characteristics and quality of the product (3) (5): see OJ C 114, 29.4.1991, p. 1 (I.B(1)) 9. Packaging (7): see OJ C 267, 13.9.1996, p. 1 (6.3.A and B(2)) 10. Labelling or marking (6): see OJ C 114, 29.4.1991, p. 1 (I.B(3))  Language to be used for the marking: French  Supplementary marking:  11. Method of mobilisation of the product: the Community market The manufacture of the skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 12. Specified delivery stage: free at port of shipment 13. Alternative delivery stage:  14. (a) Port of shipment:  (b) Loading address:  15. Port of landing:  16. Place of destination:   port or warehouse of transit:   overland transport route:  17. Period or deadline of supply at the specified stage:  first deadline: 23.11  13.12.1998  second deadline: 7  27.12.1998 18. Period or deadline of supply at the alternative stage:  first deadline:   second deadline:  19. Deadline for the submission of tenders (12 noon, Brussels time):  first deadline: 2.11.1998  second deadline: 16.11.1998 20. Amount of tendering guarantee: ECU 20 per tonne 21. Address for submission of tenders and tendering guarantees (1): Bureau de laide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/ Wetstraat 200, B-1049 Bruxelles/Brussel telex: 25670 AGREC B; fax: (32 2) 296 70 03 / 296 70 04 (exclusively) 22. Export refund (4): refund applicable on 13.10.1998, fixed by Commission Regulation (EC) No 2024/98 (OJ L 262, 25.9.1998, p. 4) EN Official Journal of the European Communities17. 10. 98 L 281/13 Notes: (1) Supplementary information: AndrÃ © Debongnie (tel.: (32 2) 295 14 65) Torben Vestergaard (tel.: (32 2) 299 30 50). (2) The supplier shall contact the beneficiary or its representative as soon as possible to establish which consignment documents are required. (3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) Commission Regulation (EC) No 259/98 (OJ L 25, 31.1.1998, p. 39), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 22 of this Annex. The suppliers attention is drawn to the last subparagraph of Article 4(1) of the above Regulation. The photocopy of the export licence shall be sent as soon as the export declaration has been accepted (fax: (32 2) 296 20 05). (5) The supplier shall supply to the beneficiary or its representative, on delivery, the following documents:  health certificate issued by an official entity stating that the product was processed under excellent sanitary conditions which are supervised by qualified technical personnel. The certificate must state the temperature and duration of the pasteurisation, the temperature and duration in the spray-drying-tower and the expiry date for consumption,  veterinary certificate issued by an official entity stating that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious/contagious disease during the 12 months prior to the processing. (6) Notwithstanding OJ C 114 of 29.4.1991, point I.A(3)(c) is replaced by the following: the words European Community '. (7) Shipment to take place in 20-foot containers, condition FCL/FCL (each containing maximum 15 tonnes net). The supplier shall be responsible for the cost of making the container available in the stack position at the container terminal at the port of shipment. The beneficiary shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The supplier has to submit to the beneficiarys agent a complete packing list of each container, specifying the number of bags belonging to each action number as specified in the invitation to tender. The supplier has to seal each container with a numbered locktainer (Oneseal, Sysko, Locktainer 180 or a similar high-security seal) the number of which is to be provided to the beneficiarys representative.